Citation Nr: 1037561	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  08-12 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which confirmed and continued the May 1971 denial of 
entitlement to service connection for a low back disorder.  In 
May 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.  When this case was initially 
before the Board in March 2010, the issue of entitlement to 
service connection for a low back disorder was reopened and 
remanded for further development.  


FINDING OF FACT

The Veteran's low back disorder was incurred in, or caused by, 
his military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have 
been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this 
decision, the Board grants service connection for a low back 
disorder.  This award represents a complete grant of the benefit 
sought on appeal.  Thus, any deficiency in VA's compliance is 
deemed to be harmless error, and any further discussion of VA's 
responsibilities is not necessary.  

The Veteran contends that his currently diagnosed low back 
disorder is causally related to military service.  Specifically, 
the Veteran asserts that he was involved in a Jeep accident while 
stationed at the White Sands Missile Range in which the Jeep he 
was driving flipped over, throwing him from the vehicle.  
Additionally, the Veteran has reported having a continuity of 
symptomatology since the separation from service.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, including arthritis, may be 
presumed to have been incurred in service if they become manifest 
to a degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  However, as discussed below, because there is no 
competent evidence showing that the Veteran's degenerative 
arthritis of the lumbar spine was manifest to a degree of 10 
percent or more during the first year following separation from 
service, service connection on a presumptive basis is not 
warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Veteran's service treatment records show that the Veteran 
received treatment for a low back strain in January 1969, as well 
as treatment for low back pain on several occasions in September 
1969.  Subsequently, in October 1969, the Veteran was treated for 
low back pain of long duration, which the Veteran indicated was 
manifested by heavy lifting and prolonged standing.  X-rays taken 
at that time revealed minor tropism of facets and early 
sclerosis, indicative of stress in that area.  The doctor 
diagnosed him with low back strain with facet tropism (minor 
anomaly) and placed him on a light duty profile.  A month later, 
in November 1969, the Veteran was again treated for back pain.  

Subsequently, in March 1970, the Veteran underwent x-rays of the 
lumbosacral spine, chest, pelvis, left knee, right elbow, and 
left wrist, which showed no evidence of significant bone or joint 
abnormalities.  Significantly, however, the March 1970 
radiological note indicates that the Veteran had been in an 
automobile accident three weeks earlier.  Thereafter, in April 
1970, the Veteran sought treatment for persistent low back pain.  
At that time, the doctor noted that there were no neurological 
symptoms, and indicated that the Veteran's pain had been present 
since basic training.  Thereafter, on his June 1970 report of 
medical history, the Veteran noted that he had a history of 
recurrent back trouble, noting that he had been treated for low 
back strain.  However, at his June 1970 separation examination, 
no spine abnormalities were noted.  

Post service, the Veteran has reported that he first sought 
chiropractic treatment for his low back pain as early as 1973 
from Dr. Caldwell; however, the Veteran has also reported that 
Dr. Caldwell's office informed him that copies of his treatment 
records are no longer available due to the age of the records.  
See May 2009 Board hearing transcript.   

Thereafter, the Veteran received treatment for his back at the 
Bauman Chiropractic Clinic from October 1991 to June 1993, and 
from April 1996 to October 1996.  Additionally, the Veteran 
received treatment from the Chiro Network Health Care Center for 
left leg pain from February 2004 to October 2006, for low back 
pain in April 2004, and for neck and back pain from June 2009 to 
September 2009.  Of note, the Chiro Network Health Care Center 
treatment records indicate that the Veteran was involved in two 
further motor vehicle accidents: one in 1996, after which he 
received treatment at the Bauman Clinic, and one in May 2009.  

Subsequently, in July 2006, the Veteran underwent magnetic 
resonance imaging (MRI) under the care of Dr. R. Darr McKeown due 
to his back and left leg pain, which Dr. McKeown reported was 
chronic and worsening.  The results of the July 2006 MRI revealed 
moderate degeneration of L5 to S1, worse on the left side; left 
posterior disk extrusion of moderate size, which was causing 
deformity of the left S1 nerve root; right postolateral and 
lateral disk protrusion from L4 to L5 that extended beyond 
smaller spurs and caused some displacement of the right L4 nerve 
root, with some very mild degeneration; and mild disk 
degeneration with a small, left posterior bulge/minor protrusion 
at L1 to L2.  

Accordingly, because the evidence of record shows that the 
Veteran was treated for low back pain during service and is 
currently diagnosed with several low back disorders, the Board 
will focus on the evidence that pertains to whether his current 
low back disability is related to a disease, event, or injury 
during military service, including the March 1970 automobile 
accident.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
In this regard, the Board notes that there are competing medical 
opinions of record addressing whether the Veteran's current low 
back disorder is related to military service.

In November 2006, three of the Veteran's friends/acquaintances 
submitted statements in support of the Veteran's claims.  First, 
a friend and colleague of 30 years submitted a statement 
indicating that he had spoken with the Veteran about injuries he 
had received while serving in the Army, including the Jeep 
accident, and that the Veteran had complained of having pain 
after walking or standing for a small amount of time.  Second, a 
man that had received treatment from the same doctor as the 
Veteran in 1982 reported that he and the Veteran were patients of 
Dr. J.T. Caldwell at the same time and were both being treated 
for back pain.  Third, a friend of five years reported that the 
Veteran reported having frequent pain that forced him to stay off 
of his feet and prevented him from walking or standing for long 
periods of time.  

In January 2007, the Veteran was afforded a VA spine examination.  
At the outset of the report, the examiner indicated that he had 
thoroughly reviewed the Veteran's claims file.  The examiner 
noted the Veteran's report that he began having low back problems 
in 1969.  After discussing the results of his examination and 
diagnostic testing, the examiner diagnosed the Veteran with disc 
herniation from L5 to S1, which was causing left S1 nerve root 
impingement and radiculopathy with mild degenerative disc disease 
(DDD) and degenerative arthritis from L4 to S1.  The examiner 
then went on to provide the opinion that the Veteran's current 
lumbar spine disability was unlikely related to his in-service 
complaints of persistent back pain in service.  In this regard, 
the examiner noted that the Veteran had been diagnosed with 
recurrent low back strain in service, and that an x-ray report in 
1969 revealed essentially no abnormalities, with only tropism and 
minimal sclerosis at S1.  The examiner also noted that there were 
no treatment records from 1970 until the mid-1990s, and as such, 
it would be speculative to link the Veteran's present herniation 
and degenerative problems to his military career.  

Subsequently, in April 2007, Dr. Hal C. Cowan submitted a letter 
regarding the etiology of the Veteran's low back disability.  At 
the outset of the letter, Dr. Cowan indicated that he had 
reviewed the Veteran's military records and the January 2007 VA 
examination report, and had treated the Veteran for the past few 
years.  Dr. Cowan initially provided some general information 
regarding disc injuries and herniations, stating that in his 
clinical and personal experience, such injuries were caused by an 
initial trauma that degrades over time.  In this regard, Dr. 
Cowan stated that the objective findings of degradation are loss 
of segmental motion, disc height loss, facet degeneration, 
eburnation/sclerosis of the disc margins (spondylosis), and tears 
of the annular fibers.  Moreover, he stated that these objective 
findings are typically found concurrently with subjective 
findings of episodic low back pain and stiffness (commonly 
diagnosed as lumbar strain), muscle spasm, and occasionally, 
radiculopathy.  Further, Dr. Cowan stated that, as the disc 
continues to degrade, the annular fibers become weaker, leading 
to eventual rupture of the nucleus and creating disc bulges, 
prolapse, or herniations.  

Dr. Cowan than reported that, upon reviewing the Veteran's 
history, it was apparent that the Veteran's low back disability 
followed such a course.  Specifically, the Veteran initially 
injured his back in 1969 when he was thrown from Jeep, and he has 
since experienced episodic low back pain for many years, which 
has frequently been significant enough to seek treatment.  
Further, Dr. Cowan reported that, objectively on MRI, the Veteran 
had a chronic degenerative condition with an obviously prolonged 
course showing disc height loss at multiple levels, disc bulge 
from L1 to L2, disc protrusion from L4 to L5, disc 
extrusion/herniation from L5 to S1, facet degeneration, and 
multi-level nerve compression.  As such, Dr. Cowan concluded 
that, based on the Veteran's history, as well as his subjective 
and objective complaints, the Veteran's current spinal condition 
was causally related to his initial back injury in 1969. 

At his May 2009 Board hearing, the Veteran reported that, during 
service, while driving to the launch pad at the White Sands 
Missile Range, the Jeep he was in flipped over while going around 
and S-curve, throwing him out of the Jeep and knocking him 
unconscious temporarily.  In this regard, the Veteran stated that 
he did not immediately receive treatment following the accident, 
but was subsequently placed on a permanent profile.  The Veteran 
also reported that, shortly after separation from service, in 
1973 or 1974, he began undergoing chiropractic treatment for his 
back from Dr. Caldwell, and had more recently continued his 
chiropractic treatment with Dr. Bauman and Dr. Cowan.  In this 
regard, as noted above, the Veteran reported that while he had 
been able to obtain copies of his treatment records from Dr. 
Cowan and Dr. Bauman, Dr. Caldwell's office had informed him 
that, given the age of his treatment records, copies of such 
records were no longer available.  

Finally, in compliance with the Board's March 2010 remand 
instructions, in June 2010, an addendum opinion regarding the 
etiology of the Veteran's low back disorder was obtained from the 
January 2007 VA examiner.  At the outset of the opinion, the 
examiner noted that the Veteran had numerous in-service 
complaints of mechanical low back pain between 1967 and 1970, but 
that there was no documented significant mechanism of injury 
during service.  The examiner also noted that acute injuries do 
not cause chronic, multilevel degenerative changes, and reported 
that while back sprain/strain involves the muscles and ligaments 
(i.e., soft tissues) of the spinal regions, spondylosis is a 
degenerative process involving the discs and vertebral bodies.  
As such, he reported that one is not the cause of, or related to 
the other; and while a person may have multiple/recurring back 
strains, these are not a predictor or precursor of DDD.  Rather, 
the examiner stated that age, familial aggregation (i.e., 
genetics) and intrinsic disc loading (i.e., body weight compared 
with size of the disc) were the predominant predictors of DDD.  
Moreover, the examiner stated that low back conditions were not 
rare for someone the Veteran's age and with his active life.  
Finally, the examiner provided the opinion that, based on the 
foregoing, the Veteran's current low back conditions (i.e., 
thoracolumbar degenerative joint disease (DJD) and lumbar DDD 
from L1 to L2 and from L4 to 21) were not caused by or related to 
service.  

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Based on the foregoing, the Board finds that the evidence 
supports a finding that the Veteran's low back disability was 
caused by his military service, and namely a March 1970 Jeep 
accident.  In this regard, the Board notes that the Veteran is 
competent to report the symptoms of a low back injury.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay 
testimony is competent to establish the presence of observable 
symptomatology).  Competent testimony is limited to that which 
the witness has actually observed and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses-that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within 
the Veteran's realm of personal knowledge whether he first began 
experiencing low back pain during service and has continued to 
have such pain since.  

Moreover, the Board finds no reason to doubt the credibility of 
the Veteran in reporting that he was thrown from a Jeep during an 
in service motor vehicle accident and has had a continuity of 
symptomatology since this accident.  In this regard, the Board 
notes that the Veteran's records are internally consistent, and 
it is facially plausible that he was thrown from a Jeep in a 
motor vehicle accident as his service treatment records reflect 
that he was involved in a motor vehicle accident in March 1970, 
and received treatment for low back pain thereafter.  

Further, after reviewing the Veteran's claims file and treating 
the Veteran for several years for back pain, Dr. Cowan provided 
the opinion that the Veteran's current spinal condition was 
causally related to his initial back injury in 1969.  Moreover, 
in support of this opinion, Dr. Cowan reasoned that the Veteran's 
spinal condition had followed the normal course of a disc 
injury/herniation, with an initial trauma in service that 
degraded over time, with subjective findings of episodic low back 
pain and stiffness, muscle spasm, and occasional radiculopathy.  
The Board finds Dr. Cowan's medical opinion to be probative as to 
the etiology of the Veteran's low back disability.  

The Board also acknowledges the January 2007 VA examiner's 
opinion that the Veteran's current lumbar spine disability was 
unlikely related to his in-service complaints of persistent back 
pain in service; as well as the January 2007 VA examiner's June 
2010 opinion that the Veteran's current low back conditions 
(i.e., thoracolumbar DJD and lumbar DDD from L1 to L2 and from L4 
to 21) were not caused by or related to service.  However, after 
a careful review of the all of the medical and lay evidence of 
record, the Board, in its role as a finder of fact, finds the 
Veteran's reports regarding the in-service Jeep accident and a 
continuity of low back symptomatology since service, as well as 
Dr. Cowan's positive opinion, to be more persuasive than the 
January 2007 and June 2010 conclusory negative opinions of the VA 
examiner in determining the onset and etiology of the Veteran's 
current low back disability.  

In making this determination, the Board finds it significant 
that, in his January 2007 opinion, the VA examiner appears to 
have relied heavily on the lack of treatment records dated 
between 1970 and the 1990s.  In this regard, the Board points out 
that, at his May 2009 hearing, the Veteran reported that he 
received chiropractic treatment from Dr. Caldwell for his back 
beginning as early as 1973, but that given the age of these 
records, he had been unable to obtain copies of such records.  
Moreover, in a November 2006 statement, an acquaintance of the 
Veteran reported that both he and the Veteran were undergoing 
back treatment with Dr. Caldwell in 1982.  As such, while records 
documenting a continuity of treatment are not available, the 
Veteran has competently and credibly reported that he has had a 
continuity of symptomatology since separation from service, and 
further, that he began receiving back treatment shortly after 
separation from service.  As such, because the January 2007 
opinion appears to be based on an inaccurate factual history and 
a lack of evidence of a continuity of back treatment since 
service, the opinion is of little probative value.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (holding that an examination 
was inadequate where the examiner did not comment on the 
Veteran's reports, but instead relied on medical records to 
provide a negative opinion); Savage v. Gober 10 Vet.App. 488, 496 
(1997) (citing Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991)) (VA 
regulations require a continuity of symptomatology, not a 
continuity of treatment); Kowalski v. Nicholson, 19 Vet.App. 171, 
179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the 
Board is not bound to accept medical opinions that are based upon 
an inaccurate factual background).  

Additionally, the Board finds it significant that, in June 2010, 
the VA examiner based his opinion on the fact that, while the 
Veteran had numerous in-service complaints of mechanical low back 
pain between 1967 and 1970, there was "no documented significant 
mechanism of injury during service."  In this regard, the Board 
points out that the examiner failed to acknowledge or discuss the 
evidence of record showing that the Veteran was involved in a 
motor vehicle accident in March 1970 (i.e., a documented 
significant mechanism for a back injury).  Accordingly, the VA 
examiner's June 2010 opinion appears to be based on an inaccurate 
factual premise, and as such, is of little probative value.  See 
Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 
Vet.App. 229 (1993)) (stating that the Board is not bound to 
accept medical opinions that are based upon an inaccurate factual 
background); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the Veteran's reports, but instead relied on 
medical records to provide a negative opinion).  Moreover, 
insofar as the January 2007/June 2010 VA examiner appears to be 
assessing the Veteran's credibility in rendering his opinions, 
the Board points out that credibility is an adjudicative, not a 
medical determination.  See Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (the Board has the authority to discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of evidence). 

Therefore, the Board finds that the Veteran meets all three 
elements required for service connection for a low back 
disability.  He is currently diagnosed with several lumbosacral 
spine disabilities, including disc herniation from L5 to S1, with 
left S1 nerve root impingement and radiculopathy with mild DDD; 
degenerative arthritis from L4 to S1; a chronic degenerative 
condition with disc height loss at multiple levels; disc bulge 
from L1 to L2; disc protrusion from L4 to L5; disc 
extrusion/herniation from L5 to S1; facet degeneration and multi-
level nerve compression; and thoracolumbar DJD and lumbar DDD 
from L1 to L2 and from L4 to S1.  Additionally, he has 
consistently reported the incident in service which caused these 
conditions, as is evidenced by Dr. Cowan's April 2007 letter, the 
May 2009 Board hearing transcript, and the lay statements 
submitted in support of the Veteran's claim, and which is further 
bolstered by the Veteran's service treatment records, which 
reveal that he was involved in a motor vehicle accident in March 
1970 and received treatment for his back thereafter.  Finally, 
Dr. Cowan has attributed the Veteran's current low back 
disability to his time in service, thereby providing the 
necessary nexus between the claimed in-service injury and the 
present disability.  Accordingly, applying the benefit of the 
doubt doctrine, all doubt is resolved in favor of the Veteran.  
See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for 
service connection for a low back disability is granted.  


ORDER

Service connection for a low back disorder is granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


